DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 4/29/21 has been entered in full. Claims 36, 40 and 53 are amended. Claims 37, 41 and 64 are canceled. New claim 69 is added. Claims 1-5, 8-12, 15-22, 24, 26, 28, 29, 31, 32, 34, 35, 36, 38, 40, 42, 45-48, 50, 51, 53-57, 63 and 65-69 are pending.

Election/Restrictions
Applicants' election without traverse of Group II, claims 36, 38, 40, 42, 45-48, 50, 51, 53-55 and new claim 69, in the reply filed on 4/29/21 is acknowledged. 
Claims 1-5, 8-12, 15-22, 24, 26, 28, 29, 31, 32, 34, 35, 56, 57, 63 and 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) anti-CD19 antibody as the species of target of the first antigen-binding polypeptide construct (ABPC), and (2) CD79b and CD19 as the species of first and second tumor-associated antigens, in the 4/29/21 reply are acknowledged. Claim 46 is directed to a target of the first ABPC "that is not involved in antigen-binding", and therefore outside the scope of an antigen-binding anti-CD19 antibody; therefore, claim 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 36, 38, 40, 42, 45, 47, 48, 50, 51, 53-55 and 69 are under consideration, as they read upon the elected species.

Claim Objections
Claim 53 is objected to because of the following informalities:
In claim 53, the word "constructs" in line 2 should be singular; i.e., "construct", and the term "antigen -binding" in line 3 should be "antigen-binding"; i.e., no space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 69 is directed to "[t]he tumour-associated antigen epitopes of claim 38, wherein the first tumour-associated antigen epitope is an epitope of CD79b and the second tumour-associated antigen epitope is an epitope of CD19". It is unclear whether this claim is meant to further limit the multi-specific antigen-binding construct of claim 38, or is directed to claiming the epitopes per se. If the former, the claim could rendered definite by amending the preamble of the claim to begin, "The multi-specific antigen-binding construct of claim 38, wherein…" If the latter, the claim should be rewritten as an independent claim as it is not encompassed by the scope of the parent claim. 
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 38, 40, 42, 45, 47, 48, 50, 51, 53-55 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
Independent claim 36 encompasses a multi-specific antigen-binding construct (MSABC) comprising (1) a first antigen-binding polypeptide construct (ABPC) that binds to an epitope on an immunotherapeutic (IT), and (2) a second ABPC that binds to a first tumor-associated antigen (TAA) epitope, wherein the IT is a T-cell expressing a chimeric antigen receptor (CAR) comprising an antigen-binding domain (ABD) that binds a second TAA, wherein the first ABPC binds to an epitope on an extracellular portion comprising the ABD of the CAR, wherein the first and second TAA epitopes are different, and wherein the first and second ABPC are each an scFv, and wherein the binding of the MSABC to the CAR and to the first TAA epitope activates the cell. The elected species of target of the first ABPC under consideration is an anti-CD19 antibody, and the elected species of as the species of target of the first antigen-binding polypeptide construct (ABPC), and the elected species of first and second TAA under consideration is CD79b and CD19. 
While the first and second ABPCs of the construct are each limited structurally to a Fab, ScFv or sdAb antibody, the antigen-binding domain of the immunotherapeutic to which the first ABPC binds is not, and thus encompasses any amino acid structure that can bind to the second TAA. With respect to the elected species of second TAA under consideration, this subgenus broadly includes any polypeptide or antibody that can bind to CD19. While a genus of anti-CD19 antibodies is known in the prior art (e.g., as taught by Naddafi et al, 2015. Int J Mol Cell Med. 4(3): 143-151), a genus of other polypeptide structures (e.g., peptides, other proteins) that bind to CD19 are not. Furthermore, the variability encompassed by this CD19-binding structure in turn adds great breadth to the genus of structures of the first ABPC, as such encompasses all polypeptide structures, including proteins, peptides and antibodies, which in turn binds to any polypeptide or antibody that binds to CD19. The specification envisions that such structures include 
The specification at ¶ 119 does provide several other examples of anti-idiotypic antibodies known in the prior art, including an anti-idiotypic antibody that targets an anti-CD22 antibody, one that targets an anti-CEA antibody, one that targets an anti-GD22 antibody and one that targets an anti-NY-ESO-1 antibody. However, each other anti-idiotypic antibody targets an antibody that binds to a different TAA than CD19. Thus, each of these antibodies falls within a different subgenus of antigen-binding polypeptide, i.e., a subgenus that binds to anti-CD22 polypeptides and antibodies, a subgenus that binds to anti-CEA polypeptides and antibodies, etc. 
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). A genus of antibodies defined by function is a definition by function that is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what it is (i.e., the specific structure of the antibody). It is only a definition of a useful result rather than a definition of what achieves that result. Thus, a description of a binding target itself, e.g. an anti-CD19 antibody, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a representative number of species, which per MPEP 2163 means that the species which are adequately described are representative of the entire genus. Thus, when 
While the general structure of an antibody is well-known in the art, the specific structure of an anti-idiotype antibody having the ability to bind to another antibody; e.g., the ability to bind to a particular anti-CD19 antibody, are not known, as it is the variation in the immunoglobulin structure that produces the recited function. The prior art teaches that multiple antibody structures exist that would be capable of achieving such functionality. Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the genus of antibodies that bind to a single peptide antigen, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen. In the instant case, the limited disclosure of a single anti-idiotype antibody structure that binds to a single antibody, e.g., a particular anti-CD19 antibody, does not correspond the range of antibody structures encompassed by the subgenus, because the disclosure of a single antibody does not describe any structure meeting the functional limitations other than itself. In other words, each species is not representative of each subgenus or genus that it falls within because it does not provide any structural information about other members; e.g., the CDRs of other anti-idiotypic antibodies binding to FMC63, the CDRs of other anti-idiotypic antibodies binding to other anti-CD19 antibodies, the CDRs of other anti-idiotypic antibodies binding to other TAAs, or the structure of other polypeptides binding to TAAs. Furthermore, while the specification states at ¶ 120 that other anti-idiotype antibodies can be made according to techniques Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of first antigen-binding polypeptide, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only those multi-specific antigen binding constructs that include a first antigen-binding polypeptide construct that is an anti-idiotype antibody with a known structure, e.g., an antibody comprising SEQ ID NO: 1 and 2 (which is the 136.20.1 antibody that binds to the FMC63 anti-CD19 antibody), which binds to an immunotherapeutic comprising an antigen-binding domain with a known structure, e.g., the FMC63 anti-CD19 antibody, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36, 38, 40, 42, 45, 47, 48, 50, 51 and 53-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al, U.S. Patent Application Publication US 20170258835, published 9/14/17, filed 10/30/15 and claiming priority to 10/31/14. The earliest date to which the instant application claims priority is 4/15/16.
Claim 36 encompasses a multi-specific antigen-binding construct (MSABC) comprising (1) a first antigen-binding polypeptide construct (ABPC) that binds to an epitope on an immunotherapeutic, and (2) a second ABPC that binds to a first tumor-associated antigen (TAA) epitope, wherein the immunotherapeutic is a T-cell that expresses a chimeric antigen receptor (CAR) that comprise an antigen-binding domain (ABD) that binds a second TAA, wherein the first ABPC binds to an epitope on an extracellular portion of the CAR, wherein the extracellular portion comprises the ABD, wherein the first and second TAA epitopes are different, and wherein the first and second ABPC are each an scFv, and wherein the binding of the MSABC to the CAR and to the first TAA epitope activates the cell.
Zhao teaches modified T cells that encode "a chimeric ligand engineered receptor (CLEAR)" and "a bispecific antibody with bispecificity for an antigen on the target cell and the CLEAR on the T cell" (¶ 30). Zhao further describes the bispecific antibodies at ¶ 318-335, including that it one embodiment they include two scFv molecules (¶ 319). Zhao further describes the CLEAR at ¶ 359-363, including that it 
"…a novel method of targeting multiple tumor antigens by co-introduction of two molecules was developed. The novel molecule was named "chimeric ligand engineered activation receptors (CLEARs)" (target-1) and was composed of an intracellular T cell activation signaling domain, such as CD3 zeta with or without co-stimulatory signal, and an extracellular domain. The extracellular domain was chosen to: 1) recognize an antibody or a specific receptor/ligand and, 2) specifically bind to either a tumor antigen or other molecule that is not expressed on healthy tissues. The cells were also engineered to express bi-specific antibodies or fusion proteins bind tumor antigen (target 2) on one side and the extracellular domain of the CLEARs on the other side. This was to enable T cell recognition of a second tumor expression target (FIG. 12)." (¶ 567)

Zhao further teaches: "The T cells were triggered by either direct recognition of target-1 and/or by simultaneous engagement with CLEARs at target-2 on the tumor cell and secreted bi-specific antibody (or fusion protein)" (¶ 568).
Thus, the bispecific antibody taught by Zhao meets the limitations of the MSABC of claim 36 because it includes (1) a first ABPC that binds to an epitope on an immunotherapeutic (i.e., the portion of the bispecific antibody that binds to the CLEAR on the T cell), and (2) a second ABPC that binds to a first tumor-associated antigen (TAA) epitope (i.e., the portion of the bispecific antibody that binds "tumor antigen (target-2)"), wherein the immunotherapeutic is a T-cell that expresses a chimeric antigen receptor (CAR) that comprise an antigen-binding domain (ABD) that binds a second TAA (i.e., the CLEAR that binds "target-1", which can be a tumor antigen), wherein the first ABPC binds to an epitope on an extracellular portion of the CAR (i.e., "the extracellular domain of the CLEARs"), wherein the extracellular portion comprises the ABD (i.e., the ECD of the CLEAR binds to a tumor antigen), wherein the first and second TAA epitopes are different (i.e., target-1 and target-2), and wherein the first and second ABPC are each an scFv (which is a preferred embodiment of the bispecific antibody as taught by Zhao), and wherein the binding of the MSABC to the CAR and to the first TAA epitope activates the cell (i.e., Zhao teaches the T cells are triggered by direct recognition of target-1 (bound by the CLEAR) and/or by the bispecific antibody binding to target-2 and a CLEAR). As such, the teachings of Zhao anticipate claim 36.

Claims 40 and 42 limit the MSABC of claim 36 to one wherein the cell of the immunotherapeutic is a T cell (claim 40) or wherein the MSABC is a bispecific antibody (claim 42). These further limitations are both part of the teachings of Zhao that anticipate claim 36, and therefore claims 40 and 42 are anticipated by the same teachings.
Claim 45 limits the first ABPC of claim 36 to one that binds to an epitope on a region of the antigen-binding domain of the immunotherapeutic. As described above, in the teachings of Zhao, the bispecific antibody of Zhao binds to the ECD, which can be chosen to specifically bind to a tumor antigen; see quoted ¶ 567 of Zhao. As such, the teachings of Zhao also anticipate claim 45.
Claims 47, 48, 50 and 51 further limit the MSABC to one further comprising a scaffold linked to the first and second ABPCs (claim 47), and further where the scaffold is an IgG Fc comprising first and second Fc molecules each comprising a CH3 sequence (claim 48), and further where the first and second ABPCs are linked to the first and second Fc molecules (claim 50) or where the IgG Fc is a heterodimeric Fc comprising amino acid modifications in at least one CH3 sequence (claim 51). Zhao further teaches that "techniques for engineering and expressing bispecific antibodies" include "making antibody Fc-heterodimeric molecules" according to WO 2009/089004 (¶ 328). Zhao further teaches that "[t]he disclosures of each and every patent, patent application, and publication cited herein are hereby incorporated herein by reference in their entirety", a statement which therefore includes the '004 publication. The disclosure of '004, incorporated by reference as part of Zhao, teaches that "an important application of Fc heterodimeric molecules is the generation of bispecific antibodies (BsAbs)" (pg 1), and further describes "a strategy for altering a CH3 domain to reduce the ability of the domain to interact with itself" (pg 2), and that the CH3-containing polypeptide comprises an IgG Fc region (pg 3). The '004 publication further provides Figure 2 depicting embodiments of the invention antibodies, including bispecific 
Claim 53 limits the MSABC of claim 36 to one wherein the first ABPC is a Fab and the second is a scFv. Zhao further teaches embodiments wherein the bispecific antibody "can be constructed by linking two different antibodies, or portion thereof", such as Fab and scFv domains (e.g., ¶ 328, 354). Thus, the teachings of Zhao also anticipate claim 53. 
Claim 54 limits the MSABC of claim 36 to one that further comprises one or more additional antigen-binding polypeptide constructs. Zhao further teaches embodiments including "three or more functional antigen binding sites" (¶ 328), which meets the further limitation of an additional antigen-binding polypeptide construct, and thus anticipates claim 54.
Claim 55 is directed to a pharmaceutical composition comprising the MSABC of claim 36 and a pharmaceutically acceptable carrier. Zhao further teaches that the modified T cells of the invention (which express the bispecific antibody and the CLEAR) can be in a pharmaceutical composition also include a pharmaceutically acceptable carrier; e.g., at ¶ 15. Thus, the teachings of Zhao also anticipate claim 55. 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646